11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ruben Green,                                  * From the 441st District Court
                                                of Midland County
                                                Trial Court No. CR48792.

Vs. No. 11-18-00132-CR                        * June 13, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.